                                                                          Page 1 of 1
     Case 2:19-cr-00595-CAS Document 17 Filed 10/10/19 Page 1 of 1 Page ID #:58


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:19-CR-00595                       Recorder: CS 10/10/2019                         Date: 10/10/2019

Present: The Honorable Frederick F. Mumm, U.S. Magistrate Judge

Court Clerk: James R. Munoz,II                                 Assistant U.S. Attorney: Chelsea Norell

 United States of America v.         Attorney Present for Defendant(s)          Language                 Interpreter
 EDWARD BUCK                         CLAIRE M. SIMONICH
     CUSTODY-PRESENT                      DFPD



PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge Christina A. Snyder.
It is ordered that the following date(s) and time(s) are set:
         Jury Trial 11/26/2019 at 9:30 AM
         Status Conference 11/4/2019 at 1:30 PM
         Motion Hearing 11/4/2019 at 1:30 PM
         Defendant and counsel are ordered to appear before said judge at the time and date indicated.

        Trial estimate: 10 days.




                                                                         First Appearance/Appointment of Counsel: 00 : 00
                                                                                                              PIA: 00 : 05
                                                                                  Initials of Deputy Clerk: JRM II by TRB
cc: Statistics Clerk, PSALA USMLA




CR-85 (09/12)                                  CRIMINAL MINUTES - ARRAIGNMENT                                          Page 1 of 1




                                                                                                                 10/10/2019
